      Case: 1:17-cv-02004 Document #: 64 Filed: 09/09/20 Page 1 of 3 PageID #:289




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     WESTERN DIVISION

MINNESOTA LAWYERS MUTUAL                            )
INSURANCE COMPANY,                                  )
                                                    )
                Plaintiff,                          )
vs.                                                 )       No. 17-cv-2004
                                                    )
CYNTHIA J. KOROLL and ROCA LABS,                    )
INC.,                                               )
                                                    )
                Defendants.                         )

                                         STATUS REPORT

        Plaintiff, Minnesota Lawyers Mutual Insurance Company (MLM), by and through

counsel, submits the following status report regarding the pending Florida litigation, pursuant to

this Court’s last order:

I.      The Pending Florida Malpractice and Bankruptcy Litigation.

        There has been no change since Plaintiff’s last report. As the Court may recall, MLM has

retained Florida counsel to defend Ms. Koroll against the Roca Labs lawsuit, Roca Labs, Inc. v.

Cynthia Koroll, No. 15-CA-006540 (Circuit Court of Hillsborough County, Florida). The Roca

Labs lawsuit is the underlying legal malpractice lawsuit at issue in this declaratory judgment

action. Roca Labs, Inc. has filed for chapter 7 bankruptcy protection in the U.S. Bankruptcy

Court for the Middle District of Florida.

        The undersigned counsel has recently reviewed the online bankruptcy docket in the Roca

Labs, Inc. chapter 7 bankruptcy proceeding. It shows no activity in the chapter 7 proceeding

since Plaintiff’s last report to this Court.
      Case: 1:17-cv-02004 Document #: 64 Filed: 09/09/20 Page 2 of 3 PageID #:290




II.     Conclusion.

        In response to this Court’s suggestion in its May 26, 2020 docket entry (#61), Plaintiff is

amenable to the Court administratively closing this case with leave to re-open if developments in

the chapter 7 proceeding warrant.


                                             Respectfully submitted,


                                              By: /s/Jeffrey A. Siderius
                                                  Jeffrey A. Siderius (ARDC #6198107)
                                                  Cray Huber Horstman Heil
                                                  & VanAusdal, LLC
                                                  303 W. Madison Street, Suite 2200
                                                  Chicago, IL 60606
                                                  (312) 332-8450
                                                  Attorney for Plaintiff Minnesota Lawyers
                                                  Mutual Insurance Company
                                                  jas@crayhuber.com




                                                 2
    Case: 1:17-cv-02004 Document #: 64 Filed: 09/09/20 Page 3 of 3 PageID #:291




                              CERTIFICATE OF SERVICE

       The undersigned certifies pursuant to Fed.R.Civ.P. 5 and L.R. 5.5, that a true and correct
copy of the foregoing Status Report was filed on September 9, 2020, with the Clerk of the
Court using the CM/ECF system, which will send notice to counsel of record.


                                             By:    /s//Jeffrey A. Siderius
                                                        Jeffrey A. Siderius




                                                3
